DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 	
 	The Applicant’s arguments with respect to claims #1, 2, 4-9, 12, 15-20, and 23-27 in the reply filed on January 5, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Parke, Registration #59,226, on April 8, 2021.
(Claim 1: Currently Amended) A structure, comprising: a semiconductor substrate; a source epitaxial structure including a first silicon-containing layer in the semiconductor substrate, a second silicon-containing layer above the first silicon-containing layer and having a dopant concentration different from a dopant concentration of the first silicon-opposite first and second edges of the bottom surface of the lower portion of the third silicon-containing layer, and the second silicon-containing layer extends along the first and second sidewalls and the bottom surface of the lower portion of the third silicon-containing layer; a drain epitaxial structure in the semiconductor substrate; and a gate stack over the semiconductor substrate and between the source epitaxial structure and the drain epitaxial structure.

Allowable Subject Matter
 	Claims #1, 2, 4-9, 12, 15-20, and 23-27 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the lower portion of the third silicon-containing layer has a bottom surface with opposite first and second edges . . . and the bottom surface of the lower portion of the third silicon-containing layer” (claim 1); and “the third silicon-containing layer is thicker than the second silicon-containing layer” (claim 8); and “a topmost surface of the second silicon-containing layer is lower than a topmost surface of the semiconductor substrate” (claim 15).
3/(V1 + V2) ratio is known, the individual value of V3 relative to V1 or V2 are unknown.  Therefore it is impossible to determine whether V3 is thicker than V2, as required by claim 8.  Additionally, Chang fails to teach the limitations of claim 15.
No other prior art references were found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829